       Case 1:20-mj-10184-UA Document 3 Filed 09/24/20 Page 1 of 6

                                                                          ORIGINAL
Approved :~
              THOMAS S. BURNETT
              Assistant United States Attorney

Before :      THE HONORABLE SARAH NETBURN
              United States Magistrate Judge
              Southern District of New York
                                      -   -   -   X
                                                        20 MAG 10184
                                                      SEALED COMPLAINT
 UNITED STATES OF AMERICA

           - v. -                                     Violations of 18 U.S.C.
                                                      §§ 922 (g ) , 924 (c ) , and 2

 JOSHUA STEED,
                                                      COUNTY OF OFFENSE :
                                                      BRONX
                        Defendant .
                                                  X


SOUTHERN DISTRICT OF NEW YORK , ss.:

     SEAN DESTEFANO, being duly sworn, deposes and says that he is
a Detective with the New York City Police Department ("NYPD" ) , and
charges as follows:

                                  COUNT ONE
                           ( Felon in Possession )

          1.   On or about September 15, 2 0 20, in the Southern
District of New York, JOSHUA STEED, the defendant, knowing he had
previously been convicted in a court of a crime punishable by
imprisonment for a term exceeding one year, knowingly did possess
a firearm, to wit, a 9mm Taurus pistol, which had previ o usly
shipped and transported in interstate and foreign commerce.

           (Title 18, United States Code, Section 922 (g ) (1 ) . )

                                  COUNT TWO
                 ( Firearm Use , Carrying, and Possession )

          2.    On or about September 15, 2020, in the Southern
District of New York, JOSHUA STEED, the defendant, during and in
relation to a drug trafficking crime for which he may be prosecuted
in a court of the United States, namely possession with intent to
distribute cocaine base and heroin, knowingly did use and carry a
firearm, and in furtherance of such crime, did possess a firearm,
      Case 1:20-mj-10184-UA Document 3 Filed 09/24/20 Page 2 of 6




and did aid and abet the s ame .

 (Title 18 , United States Code , Sections 924 (c ) (1 ) (A) (i ) and 2. )

     The bases for my knowledge and for the foregoing charges ,
are, in part , as follows :

          3.    I am a Detective with the NYPD , and I have been
personally involved in the investigation of this matter.       This
affidavit is based upon my conversations with other law enforcement
officers, my examination of reports, records, and surveillance
videos, and my involvement in this investigation .     Because this
affidavit   is   being submitted for     the  limited purpose of
establishing probable cause , it does not include all of the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein , they are reported in
substance and in part , except where otherwise indicated.

           4.   Based on my review of a criminal history report
maintained by the State of New York, I have learned that JOSHUA
STEED , the defendant, has been convicted o f a crime punishable by
imprisonment for a term exceeding one year.    Specifically, I have
learned , in substance and in part, the following:

               a.      On or about October 17 , 2 0 19, STEED pled
guilty in New York County Supreme Court to: (1 ) criminal possession
of a weapon in the third degree , in violation of New York Penal
Law Section 265 . 02 (1) , which is a Class D felony that carries a
maximum term of imprisonment of seven years; and ( 2 ) criminal
possession of a controlled substance in the third degree, in
violation of New York Penal Law Section 220 . 16 (1 ) , which is Class
B felony that carries a maximum term of imprisonment of 25 years.

                b.    For the convictions described above, on or
about December 5 , 2019, STEED was sentenced principally to terms
of six months ' imprisonment, to be followed by five years of post -
release supervision , to run consecutively .

          5.    As detailed below, JOSHUA STEED , the defendant , was
arrested on or about September 15 , 2020. The defendant waived his
Miranda rights and agreed to speak with law enforcement. Based on
my review of a recording of the interview of STEED , I have learned,
in substance and in part , that STEED acknowledged that he knows he
has previously been convicted of a felony .



                                    2
         Case 1:20-mj-10184-UA Document 3 Filed 09/24/20 Page 3 of 6




          6.   As explained below, I have learned that, on or about
September 15, 2020, officers from the NYPD found JOSHUA STEED, the
defendant, in possession of a fanny pack containing a loaded 9mm
Taurus pistol (the "Firearm" ) and narcotics, packaged in a manner
consistent with the distribution of narcotics.

              7.       Based on my review of 911 call records maintained
by the NYPD ,          I have learned, in substance and in part, the
following :

                a.    On   or   about   September   15,   2 0 20,  at
approximately 12 : 03 a.m ., an individual ("Individual - 1" ) called
911 and reported, in substance and in part , that Individual-1 was
driving near West 197 th Street and Goulden Avenue in the Bronx , New
York, and was being followed by a man ( "Suspect - 1" ) who had
displayed a firearm.

               b.   Individual - 1 reported that     Suspect - 1 was
driving a black Chevy Impala.     Individual-1 described Suspect - 1,
in substance and in part, as Spanish with dreadlocks d yed blonde,
approximately 28 years old, and wearing a grey hoodie . Individual-
1 also said that a woman was in the passenger side of Suspect- l 's
car.

              8.       Based on my conv ersati o ns with an NYPD officer
 ( "Officer - 1" ) ,   I have learned, in substance and in part, the
f o llowing :

                 a.   Beginning   at   approximately   12: 0 3 a.m.,
Officer - 1 received a radio report regarding the 911 call described
above.

                b.    Approximately five minutes after receiving the
radio report,    Officer - 1 called Individual - 1 because he was
attempting to locate Suspect-1 and wanted additi onal i n f o r mati on .
During the call, Individual - 1 told Officer- 1, in substance and in
part, that Suspect - 1 was Hispanic , had dreadlocks, and was wearing
a grey hoodie .

               c.    Following the phone call, Officer - 1 heard over
the radio other NYPD officers who were with Individual - 1 request
that a car go to the vicinity of West 195 th Street and Universit y
Avenue in the Bronx , New York , which is in the vicinity of one of
the locations where Individual - 1 had said she had seen Suspect - 1.

                     d.   Officer - 1 canvassed the area around West 195 t h
Street     and     University Avenue .     At approximately 12:25 a . m. ,

                                        3
      Case 1:20-mj-10184-UA Document 3 Filed 09/24/20 Page 4 of 6




Officer-1 spotted a black Chevy sedan (the "Chevy" ) that was double
parked on a side street .   Based on the appearance of the Chevy,
Officer - 1 believed it to be a Chevy Impala, which is a type of
sedan.

                 e.   Officer -1 pulled up next to the passenger side
of the Chevy and observed a man outside the driver's side of the
vehicle talking to the driver (the "Driver"). The windows of the
Chevy were tinted, so Officer - 1 shone his flashlight at the
passenger - side window to get the Driver's attention.     The Driver
then rolled down the passenger-side window , and Officer-1 observed
that the Driver was a Hispanic man with dreadlocks, wearing a grey
hoodie. The dreadlocks appeared to be dark, but the Driver's hair
was partially covered by the grey hoodie.

               f.    Officer -1 believed that he had located the car
from the 911 report because it was what appeared to be a black
Chevy Impala, with a Hispanic man with dreadlocks and a grey hoodie
in the driver's seat.

               g.   Officer -1 told the Driver, in substance and in
part, to pull up because he was double parked.

               h.    The Driver began to drive and Officer- 1
followed in his car.   As the Chevy reached the end of the block,
Officer-1 put on his lights and sirens.

                i.   The Chevy did not stop. Instead, it continued
to drive, with Officer-1 following behind in his car . For a time,
the Chevy drove at a normal speed and made two, brief stops, during
which Officer-1 saw a person open the rear passenger-side door of
the Chevy and attempt to exit the veh icle before returning inside.

               j .  After several blocks, the Chevy ran a red
light and significantly increased its speed. Officer - 1 continued
to follow the Chevy, until the Chevy crashed into a light pole
near the intersection of East 188 th Street and Grand Concourse
Avenue.

                k.   Officer -1 pulled up to the Chevy and observed
a person, later identified as JOSHUA STEED, the defendant, leave
the Chevy from the rear passenger-side door and begin to run.
Officer -1 chased STEED on foot for several car lengths, at which
point STEED fell, regained his footing, and then began running
back toward the Chevy.



                                   4
      Case 1:20-mj-10184-UA Document 3 Filed 09/24/20 Page 5 of 6




                1.    STEED ran into another NYPD officer, knocking
the officer over.      Officer - 1 and other NYPD officers who had
responded to the scene then attempted to subdue STEED.       In the
process , Officer - 1 grabbed hold of a fanny pack that STEED was
wearing and felt what appeared to be a gun inside .

                m.    After ST EED was secured , Officer - 1 looked
inside the fanny pack and found the Firearm , approximately 46 vials
of a substance appearing to be cocaine base , commonly known as
"crack cocaine, " a clear Ziploc bag of substance appearing to be
crack cocaine,     and approximately 50 packages containing a
substance appearing to be heroin.        Officer - 1 and other NYPD
officers then placed STEED under arrest. 1

          9.   Based on my review of communications from a Special
Agent with the Bureau of Alcohol,        Tobacco,   Firearms , and
Explosives, I have learned, in substance and in part, that the
Firearm was not manufactured in New York State .

          WHEREFORE , deponent respectfully requests that a warrant
be issued for the arrest of JOSHUA STEED, the defendant, and that
he be arrested , and imprisoned or bailed, as the case may be.
                                     /s authorized electronic signature
                                   DETECTIVE SEAN DESTEFANO
                                   New York City Police Department

Sworn to through the transmission of this Complaint
by reliable electronic or telephonic means, pursuant
to Federal Rule of Criminal Procedure 4.1, this
~3 day of September , 20 0



UNITED    TES MAGISTRAT    JUDGE
SOUTHERN DISTRICT OF NE    YORK



1After participating in the arrest of STEED, Officer- 1 discovered
that the Chevy was not a Chevy Impala.     Instead, it was a Chevy
Cobalt, which is a different brand of Chevy sedan. Officer - 1 also
went to a local precinct, where he spoke with Individual - 1 and a
person who had been driving with Individual-1 at the time of the
911 report .   During the conversation , Officer - 1 learned that the
Chevy he had pulled over was not, in fact , the vehicle that
Individual - 1 had reported to 911, because Individual - 1 told him
that Suspect - 1 was neither STEED nor the Driver.
                                     5
            Case 1:20-mj-10184-UA Document 3 Filed 09/24/20 Page 6 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

 UNITED STATES OF AMERICA,                                                     CONSENT TO PROCEED BY VIDEO OR
                                                                               TELE CONFERENCE
                             -against-
                                                                                20 -Mag- 10184       ( )( )
Joshua Steed

                                                 Defendant(s).
-----------------------------------------------------------------X

Defendant        Joshua Steed                               hereby voluntarily consents to
participate in the following proceeding via _X_ videoconferencing or _X_ teleconferencing :

   X     Initial Appearance Before a Judicial Officer

 X       Arraignment {Note : If on Felony Information, Defendant Must Sign Separate Wa iver of
         Indictment Form)

 X       Bail/Detention Hearing

_X_      Conference Before a Judicial Officer




 ls/Joshua Steed by Amy Gallicchio                                            ls/Amy Gallicchio
Defendant's Signature                                                      Defendant' s Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

  Joshua Steed                                                        Amy Gallicchio
Print Defendant's Name                                               Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing tee                       ology.

       9/24/2020                                                                ---               e;(Z__
Date                                                                                              istrate Judge
